 



Exhibit 10.1b

SECOND
AMENDED AND RESTATED MANAGEMENT AGREEMENT

     SECOND AMENDED AND RESTATED MANAGEMENT AGREEMENT, dated as of January 1,
2004, by and among SPECIALTY TRUST, INC. (formerly Specialty Mortgage Trust,
Inc.), a Maryland corporation (the “Company”), and SPECIALTY FINANCIAL, a Nevada
corporation (the “Manager”), with respect to the following:

WITNESSETH:

     WHEREAS, the Company has retained the Manager to manage the investments of
the Company and to perform certain other services for the Company pursuant to
the Amended and Restated Management Agreement, dated as of May 19, 2000, as
amended by the First Amendment thereto, dated as of May 22, 2001; and

     WHEREAS, the Company intends to continue to invest in mortgage loans and
expects to continue to qualify for the tax benefits accorded by Sections 856
through 860 of the Internal Revenue Code of 1986, as amended; and

     WHEREAS, the Company desires to continue to retain the Manager to manage
the investments of the Company and to perform certain administrative services
for the Company in the manner and on the terms set forth herein;

     NOW, THEREFORE, in consideration of the mutual agreements herein set forth,
the parties hereto agree as follows:

     SECTION 1. Definitions. Terms used but not defined herein shall have the
respective meanings assigned them below:

     (a)       “Affiliate” means, with respect to any person, another person
that directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with such person.

     (b)       “Code” means the Internal Revenue Code of 1986, as amended.

     (c)       “Governing Instruments” means the articles or certificate of
incorporation or other charter, as the case may be, and bylaws of the Company
and its subsidiaries.

     (d)       “Mortgage loans” means loans secured by mortgages or deeds of
trust on real estate properties.

     (e)       “REIT” means Real Estate Investment Trust as defined under
Section 856 of the Code.

     (f)       “REIT Provisions of the Code” means Sections 856 through 860 of
the Code.

1



--------------------------------------------------------------------------------



 



     (g)       “Unaffiliated Directors” shall mean those members of the Board of
Directors of the Company who are not officers or employees of the Company nor
officers, directors or Affiliates of the Manager.

     SECTION 2. General Duties of the Manager.

     (a)       Administrative Services Provided by the Manager. The Manager will
be responsible for the day-to-day operations of the Company and will perform
such services and activities relating to the assets and operations of the
Company as may be appropriate, including:

     (i)       representing the Company in connection with the origination or
purchase of mortgage loans;

     (ii)       in accordance with the directions of the Board of Directors,
investing or reinvesting any money of the Company;

     (iii)       furnishing reports and statistical and economic research to the
Company regarding the Company’s estate lending activities and the performance of
its portfolio of mortgage loans;

     (iv)       administering the day-to-day operations of the Company and
performing administrative functions necessary in the management of the Company,
including the collection of revenues, the payment of the Company’s expenses,
debts and obligations and the maintenance of appropriate computer services to
perform such administrative functions;

     (v)       counseling the Company in connection with policy decisions to be
made by the Board of Directors;

     (vi)       assisting the Company in its use of leverage to finance mortgage
loan acquisitions;

     (vii)       overseeing the servicing of the Company’s mortgage loans;

     (viii)       establishing underwriting, appraisal and quality control
procedures for the mortgage loans of the Company;

     (ix)       conducting a legal document review of each mortgage loan
acquired to verify the accuracy and completeness of the information contained in
the mortgage loans, security instruments and other pertinent documents in the
mortgage file;

     (x)       providing the Company with data processing, legal and
administrative services to the extent required to implement the business
strategy of the Company;

     (xi)       providing all actions necessary for compliance by the Company
with all federal, state and local regulatory requirements applicable to the
Company in respect of its business activities, including preparing or causing to
be prepared all financial statements required under applicable regulations and
contractual undertakings;

2



--------------------------------------------------------------------------------



 



     (xii)       providing all actions necessary to enable the Company to make
required federal, state and local tax filings and reports and generally enable
the Company to maintain its status as a REIT, including soliciting stockholders
for required information to the extent required by the REIT Provisions of the
Code;

     (xiii)       communicating on behalf of the Company with the stockholders
of the Company as required to satisfy any reporting requirements and to maintain
effective relations with such stockholders; and

     (xiv)       performing such other services as may be required from time to
time for management and other activities relating to the assets of the Company
as the Board of Directors shall reasonably request or the Manager shall deem
appropriate under the particular circumstances.

     (b)       Administrative Services Provided by Subcontractors. The Manager
may enter into subcontracts with other parties to provide any such services to
the Company.

     (c)       Cooperation of the Company. The Company agrees to take all
actions reasonably required to permit the Manager to carry out its duties and
obligations hereunder. The Company further agrees to make available all
materials reasonably required to enable the Manager to satisfy its obligations
to deliver financial statements and any other information or reports with
respect to the Company pursuant to the Securities Purchase Agreement.

     (d)       Sale of Mortgage Loans. The Manager agrees that it will not cause
the Company to sell any of its Mortgage Loans, whether such loans were acquired
from the Manager or another source, without obtaining the prior consent of a
majority of the Unaffiliated Directors of the Company.

     SECTION 3. Additional Activities of Manager. Nothing herein shall prevent
the Manager or any of its officers, directors, employees or Affiliates from
engaging in other businesses or from rendering services of any kind to any other
person or entity, including the purchase of, or advisory service to others
investing in, any type of real estate investment, including investments which
meet the principal investment objectives of the Company, except that the Manager
and its officers, directors and employees shall not provide any such services to
any mortgage REIT other than the Company or another REIT sponsored by the
Manager or its Affiliates which has operating policies and strategies different
in one or more material respects from those of the Company, as confirmed by a
majority of the Unaffiliated Directors. Compensation to the Manager for any such
services shall be on an arm’s-length basis and at a rate no higher than the rate
at which such services would be available from a third party. Directors,
officers, employees and agents of the Manager or Affiliates of the Manager may
serve as trustees, directors, officers, employees, agents, nominees or
signatories for the Company or any subsidiary of the Company, to the extent
permitted by their Governing Instruments, as from time to time amended, or by
any resolutions duly adopted by the Board of Directors pursuant to the Company’s
Governing Instruments. It is expressly contemplated that the Company’s Mortgage
Loans will be serviced by the Manager acting as servicer pursuant to the Master
Loan Participation and Servicing Agreement, dated as of February 6, 2001, as
amended from time to time.

3



--------------------------------------------------------------------------------



 



     SECTION 4. Bank Accounts. At the direction of the Board of Directors, the
Manager may establish and maintain one or more bank accounts in the name of the
Company or any subsidiary of the Company, and may collect and deposit into any
such account or accounts, and disburse funds from any such account or accounts,
under such terms and conditions as the Board of Directors may approve; and the
Manager shall from time to time render appropriate accountings of such
collections and payments to the Board of Directors and, upon request, to the
auditors of the Company or any subsidiary of the Company.

     SECTION 5. Records. The Manager shall maintain appropriate books of account
and records relating to services performed hereunder, and such books of account
and records shall be accessible for inspection by representatives of the Company
or any subsidiary of the Company at any time during normal business hours.

     SECTION 6. Compensation of the Manager.

     (a)       Base Management Fee. The Manager will receive a monthly asset
management fee (the “base management fee”) at a per annum rate equal to one-half
of one percent applied to the total Mortgage Asset Portfolio held by the Company
at the end of the preceding calendar quarter. “Mortgage Asset Portfolio” means
assets included on the balance sheet as Mortgage Loans Held for Investment, net;
Land Held for Residential Development; and Real Estate Owned, all as set forth
in the Company’s Form 10-Q or 10-K Reports, as applicable.

     (b)       Incentive Compensation. The Company will also pay to the Manager
an incentive compensation fee (the “incentive fee”) for each fiscal quarter, an
amount equal to 50% of the amount by which Taxable Income of the Company for
such quarter, before deduction of such incentive compensation, exceeds the
Threshold Return times the Net Worth for such quarter. The incentive fee
calculation and payment will be made quarterly in arrears and will be subject to
an annual adjustment as set forth in (c) below. For such calculations, the
“Taxable Income” of the Company means the taxable income of the Company before
the Manager’s incentive fee, the deduction for dividends paid and net operating
loss deductions arising from losses in prior periods. A deduction for the
Company’s interest expenses for borrowed money is taken when calculating Taxable
Income. The “Threshold Return” will be a per annum target percentage rate of
return set by mutual agreement between the Manager and the Unaffiliated
Directors of the Company for each calendar year beginning with the year 2004.
“Net Worth” for any period means the sum of the gross proceeds from all prior
offerings of its equity securities by the Company, after deducting expenses and
costs relating to such offerings (or for any period in which new equity
securities are issued, the arithmetic weighted average for the period of the
prior offering proceeds and the new proceeds), plus the Company’s beginning
retained earnings (without taking into account any losses incurred in prior
periods and excluding amounts reflecting taxable income to be distributed as
dividends and amounts reflecting valuation allowance adjustments such as
accumulated other comprehensive gain (loss)). The incentive fee payments to the
Manager are made before any income distributions are made to stockholders of the
Company.

4



--------------------------------------------------------------------------------



 



     (c)       Payment.

     (i)       Base Management Fee. The Manager’s base management fee shall be
calculated by the Manager within 15 days after the end of each month, and such
fee shall be promptly delivered to the Company following the delivery to the
Company of the Manager’s written statement setting forth the calculation. For
each month in which such calculation is made prior to the filing of the
applicable Form 10-Q or 10-K Report containing the balance sheet as of the end
of the preceding calendar quarter, such monthly calculation and payment shall be
based on the Manager’s estimate of the Mortgage Asset Portfolio. For the
remaining months of the quarter, such monthly calculation shall be based on the
balance sheet items comprising the Mortgage Asset Portfolio as shown in the
applicable Form 10-Q or 10-K. Any required adjustments to prior months’ fees
resulting from a difference between the Manager’s estimate of the Mortgage Asset
Portfolio and the amount thereof as reflected in the related Form 10-Q or 10-K
shall be paid by the Company or the Manager within 15 days after the Form 10-Q
or 10-K Report is filed.

     (ii)       Incentive Fee. The Manager’s incentive fee shall be calculated
by the Manager within 15 days after the filing of the related Form 10-Q or 10-K,
and such fee shall be delivered to the Manager promptly following the delivery
to the Company of the Manager’s written statement setting forth the calculation.

     Within 45 days after the filing of the related Form 10-K containing the
audited financial statements for the applicable fiscal year, the Manager shall
calculate an amount equal to 50% of the amount by which Taxable Income for the
fiscal year exceeds the Threshold Return times the Net Worth for the fiscal year
(the “Annual Amount”). To the extent the Annual Amount exceeds the sum of the
incentive fees paid for four fiscal quarters of the related fiscal year, such
excess shall be promptly paid by the Company to the Manager. Any excess of the
incentive fees so paid over the Annual Amount shall be promptly paid by the
Manager to the Company.

     SECTION 7. Expenses of the Company.

     (a)       Expenses Borne by the Manager. Without regard to the compensation
received hereunder by the Manager, the Manager shall bear the following
expenses:

     (i)       Employment expenses of the personnel employed by the Manager,
including, but not limited to, salaries, wages, payroll taxes, and the cost of
employee benefit plans;

     (ii)       Rent, telephone, utilities, office furniture, equipment and
machinery (including computers, to the extent utilized) and other office
expenses (such as asset/liability software, modeling software and other software
and hardware) of the Manager needed in order to perform its duties as set forth
herein;

     (iii)       Bookkeeping fees and expenses including any costs of computer
services, other than in connection with communications to security holders of
the Company;

5



--------------------------------------------------------------------------------



 



     (iv)       Miscellaneous administrative expenses incurred in supervising
and monitoring the Company’s investments or any subsidiary’s investments or
relating to performance by the Manager of its functions hereunder;

     (v)       Fees and expenses paid to advisors and independent contractors,
consultants, managers, and other agents engaged by the Manager for the account
of the Company or any subsidiary of the Company;

     (vi)       Expenses connected with the acquisition of the Company’s assets
and mortgage loans;

     (vii)       Expenses related to the servicing and subservicing of mortgage
loans; and

     (viii)       Travel and related expenses of personnel of the Manager when
attending meetings or performing other business activities which relate to the
Company or any subsidiary of the Company.

     (b)       Expenses Borne by the Company. The Company or any subsidiary of
the Company shall pay all of its expenses except those which are the specific
responsibility of the Manager pursuant to this Agreement; and, without limiting
the generality of the foregoing, it is specifically agreed that the following
expenses of the Company or any subsidiary of the Company shall not be paid by
the Manager:

     (i)       The cost of the borrowed money;

     (ii)       All taxes applicable to the Company or any subsidiary of the
Company including interest and penalties thereon;

     (iii)       Legal, accounting and auditing fees and expenses relating to
the Company’s or any subsidiary’s operations;

     (iv)       Expenses relating to any office or office facilities maintained
by the Company or any subsidiary of the Company exclusive of the office of the
Manager;

     (v)       Expenses connected with the ownership and disposition of the
Company’s or any subsidiary’s assets, including, but not limited to, costs of
foreclosure, maintenance, repair and improvement of property and premiums for
insurance on property owned by the Company or any subsidiary of the Company;

     (vi)       Legal, audit, accounting, underwriting, brokerage, listing,
rating agency, registration and other fees, printing, engraving and other
expenses and taxes incurred in connection with the issuance, distribution,
transfer, registration and stock exchange listing of the Company’s or any
subsidiary’s equity securities or debt securities;

     (vii)       The expenses of organizing, modifying or dissolving the Company
or any subsidiary of the Company;

6



--------------------------------------------------------------------------------



 



     (viii)       All insurance costs incurred in connection with the Company or
any subsidiary of the Company;

     (ix)       Expenses connected with payments of dividends or interest or
distributions in any other form made or caused to be made by the Board of
Directors to holders of the securities of the Company or any subsidiary of the
Company;

     (x)       Expenses connected with the structuring of the issuance of
mortgage securities by the Company or any subsidiary of the Company, including
but not limited to trustee’s fees, insurance premiums, and costs of required
credit enhancements;

     (xi)       Travel and related expenses of the directors of the Company when
attending meetings or performing other business activities which relate to the
Company;

     (xii)       All expenses of third parties connected with communications to
holders of equity securities or debt securities of the Company or any subsidiary
of the Company and the other bookkeeping and clerical work necessary in
maintaining relations with holders of such securities and in complying with the
continuous reporting and other requirements of governmental bodies or agencies,
including any costs of computer services in connection with this function, the
cost of printing and mailing certificates for such securities and proxy
solicitation materials and reports to holders of the Company’s or any
subsidiary’s securities and reports to third parties required under any
indenture to which the Company or any subsidiary of the Company is a party;

     (xiii)       Transfer agent’s and registrar’s fees and charges;

     (xiv)       Fees and expenses paid to trustees or directors of the Company
or any subsidiary of the Company, the cost of director and officer liability
insurance and premiums for fidelity and errors and omissions insurance;

     (xv)       Any judgment rendered against the Company or any subsidiary of
the Company, or against any trustee or director of the Company or any subsidiary
of the Company in his capacity as such for which the Company or any subsidiary
of the Company is required to indemnify such trustee or director, or any court
or governmental agency; and

     (xvi)       Other miscellaneous expenses of the Company or any subsidiary
of the Company which are not specified expenses of the Manager under this
Agreement.

     SECTION 8. Limits of Manager Responsibility; Indemnification.

     The Manager assumes no responsibility under this Agreement other than to
render the services called for hereunder in good faith and shall not be
responsible for any action of the Board of Directors in following or declining
to follow any advice or recommendations of the Manager. The Manager, its
directors, officers, stockholders and employees will not be liable to the
Company, any subsidiary of the Company, its subsidiary’s stockholders or the
Unaffiliated Directors for any acts or omissions by the Manager, its directors,
officers, stockholders or employees under or in connection with this Agreement,
except by reason of acts or omissions constituting bad faith,

7



--------------------------------------------------------------------------------



 



willful misconduct, gross negligence or reckless disregard of their duties under
this Agreement. The Company and its subsidiaries shall reimburse, indemnify and
hold harmless the Manager, its directors, officers, stockholders and employees
of and from any and all expenses, losses, damages, liabilities, demands, charges
and claims of any nature whatsoever (including, without limitation, attorneys’
fees) in respect of or arising from any acts or omissions of the Manager, its
stockholders, directors, officers and employees made in good faith in the
performance of the Manager’s duties under this Agreement and not constituting
bad faith, willful misconduct, gross negligence or reckless disregard of its
duties.

     SECTION 9. Term; Termination Fee.

     (a)       This Agreement shall commence on the date of the first closing of
the Company’s private placement and shall continue in force until the third
anniversary of such date, and thereafter it shall be renewed automatically for
successive one-year periods unless a notice of non-renewal is timely delivered
as described below.

     (b)       In addition to such further liability or obligation of either
party to the other due upon termination of this Agreement, if this Agreement is
terminated without cause (as “cause” is defined below), the Company shall pay
the Manager a termination fee in an amount equal to the greater of (i) the fair
market value of this Agreement determined by an independent appraisal or (ii)
four percent (4%) of the mortgage loan portfolio of the Company. Such appraisal
shall be conducted by a nationally-recognized appraisal firm mutually agreed
upon by the parties and the costs of such appraisal shall be borne equally by
the parties. If the parties are unable to agree upon such appraisal firm within
30 days following delivery of the notice of non-renewal, then each party shall,
as soon as reasonably practicable, but in no event more than 45 days following
delivery of the notice of non-renewal, choose a nationally-recognized
independent appraisal firm to conduct an appraisal. In such event, (i) the fair
market value amount shall be deemed to be the average of the appraisals as
conducted by each party’s chosen appraiser and (ii) each party shall pay the
costs of its appraiser so chosen. Any appraisal conducted hereunder shall be
performed no later than 45 days following selection of the appraiser or
appraisers. The termination fee payable by the Company shall be paid within
30 days following receipt of the final appraisal to be obtained hereunder.

     SECTION 10. Termination by Company for Cause. At the option of the Company,
this Agreement shall be and become terminated upon written notice of termination
to the Manager if any of the following events shall occur (termination for any
of such events shall constitute termination for “cause”):

     (a)       if a majority of the Unaffiliated Directors determines that the
Manager has violated this Agreement in any material respect and, after notice of
such violation, the Manager has failed to cure such violation within 60 days; or

     (b)       there is entered an order for relief or similar decree or order
with respect to the Manager by a court having competent jurisdiction in an
involuntary case under the federal bankruptcy laws as now or hereafter
constituted or under any applicable federal or state bankruptcy, insolvency or
other similar laws; or the Manager (i) ceases, or admits in writing its
inability, to pay its debts as they become due and payable, or makes a general
assignment for the benefit of, or

8



--------------------------------------------------------------------------------



 



enters into any composition or arrangement with, creditors; (ii) applies for, or
consents (by admission of material allegations of a petition or otherwise) to
the appointment of a receiver, trustee, assignee, custodian, liquidator or
sequestrator (or other similar official) of the Manager or of any substantial
part of its properties or assets, or authorizes such an application or consent,
or proceedings seeking such appointment are commenced without such
authorization, consent or application against the Manager and continue
undismissed for 60 days; (iii) authorizes or files a voluntary petition in
bankruptcy, or applies for or consents (by admission of material allegations of
a petition or otherwise) to the application of any bankruptcy, reorganization,
arrangement, readjustment of debt, insolvency, dissolution, liquidation or other
similar law of any jurisdiction, or authorizes such application or consent, or
proceedings to such end are instituted against the Manager without such
authorization, application or consent and are approved as properly instituted
and remain undismissed for 60 days or result in adjudication of bankruptcy or
insolvency; or (iv) permits or suffers all or any substantial part of its
properties or assets to be sequestered or attached by court order and the order
remains undismissed for 60 days. If any of the events specified above shall
occur, the Manager shall give prompt written notice thereof to the Board of
Directors upon the happening of such event.

     SECTION 11. Action Upon Termination. From and after the effective date of
termination of this Agreement, except as otherwise specified in of this
Agreement, the Manager shall not be entitled to compensation for further
services hereunder, but shall be paid all compensation accruing to the date of
termination, including accrued and unpaid incentive compensation. Upon such
termination, the Manager shall forthwith:

     (a)       after deducting any accrued compensation and reimbursement for
its expenses to which it is then entitled, pay over to the Company or any
subsidiary of the Company all money collected and held for the account of the
Company or any subsidiary of the Company pursuant to this Agreement;

     (b)       deliver to the Board of Directors a full accounting, including a
statement showing all payments collected by it and a statement of all money held
by it, covering the period following the date of the last accounting furnished
to the Board of Directors with respect to the Company or any subsidiary of the
Company; and

     (c)       deliver to the Board of Directors all property and documents of
the Company or any subsidiary of the Company then in the custody of the Manager.

     SECTION 12. Release of Money or Other Property Upon Written Request. The
Manager agrees that any money or other property of the Company or any subsidiary
of the Company held by the Manager under this Agreement shall be held by the
Manager as custodian for the Company or such subsidiary, and the Manager’s
records shall be appropriately marked clearly to reflect the ownership of such
money or other property by the Company or such subsidiary. Upon the receipt by
the Manager of a written request signed by a duly authorized officer of the
Company requesting the Manager to release to the Company or any subsidiary of
the Company any money or other property then held by the Manager for the account
of the Company or any subsidiary of the Company under this Agreement, the
Manager shall release such money or other property to the Company or such
subsidiary of the Company within a reasonable period of time, but in no event

9



--------------------------------------------------------------------------------



 



later than the later to occur of (i) 30 days following such request and (ii) the
earliest time following such request that remittance will not cause the Manager
to violate any law or breach any agreement to which it or the Company is a
party. The Manager shall not be liable to the Company, any subsidiaries of the
Company, the unaffiliated Directors, or the Company’s or its subsidiaries’
stockholders for any acts performed or omissions to act by the Company or any
subsidiary of the Company in connection with the money or other property
released to the Company or any subsidiary of the Company and not constituting
bad faith, willful misconduct, gross negligence or reckless disregard of its
duties. The Company and any subsidiary of the Company shall indemnify the
Manager, its directors, officers, stockholders and employees against any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever, which arise in connection with the Manager’s release of such
money or other property to the Company or any subsidiary of the Company unless
such expenses, losses, damages, liabilities, demands, charges and claims arise
in connection with acts or omissions which constitute bad faith, willful
misconduct, gross negligence or reckless disregard of its duties.
Indemnification pursuant to this provision shall be in addition to any right of
the Manager to indemnification under this Agreement.

     SECTION 13. Representations and Warranties.

     (a)       The Company hereby represents and warrants to the Manager as
follows:

     (i)       The Company is duly organized, validly existing and in good
standing under the laws of Maryland, has the power to own its assets and to
transact the business in which it is now engaged and is duly qualified and in
good standing under the laws of each jurisdiction where its ownership or lease
of property or the conduct of its business requires such qualification, except
for failures to be so qualified, authorized or licensed that could not in the
aggregate have a material adverse effect on the business operations, assets or
financial condition of the Company and its subsidiaries, taken as a whole. The
Company does not do business under any fictitious business name.

     (ii)       The Company has the power and authority to execute, deliver and
perform this Agreement and all obligations required hereunder and has taken all
necessary action to authorize this Agreement on the terms and conditions hereof
and the execution, delivery and performance of this Agreement and all
obligations required hereunder. Except as shall have been obtained, no consent
of any other person including, without limitation, stockholders and creditors of
the Company, and no license, permit, approval or authorization of, exemption by,
notice or report to, or registration, filing or declaration with, any
governmental authority is required by the Company in connection with this
Agreement or the execution, delivery, performance, validity or enforceability of
this Agreement and all obligations required hereunder. This Agreement has been,
and each instrument or document required hereunder will be, executed and
delivered by a duly authorized officer of the Company, and this Agreement
constitutes, and each instrument or document required hereunder when executed
and delivered hereunder will constitute, the legally valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms.

10



--------------------------------------------------------------------------------



 



     (iii)       The execution, delivery and performance of this Agreement and
the documents or instruments required hereunder will not violate any provision
of any existing law or regulation binding on the Company, or any order,
judgment, award or decree of any court, arbitrator or governmental authority
binding on the Company, or the governing instruments of, or any securities
issued by, the Company or of any mortgage, indenture, lease, contract or other
agreement, instrument or undertaking to which the Company is a party or by which
the Company or any of its assets may be bound, the violation of which would have
a material adverse effect on the business operations, assets or financial
condition of the Company and its subsidiaries, taken as a whole, and will not
result in, or require, the creation or imposition of any lien on any of its
property, assets or revenues pursuant to the provisions of any such mortgage,
indenture, lease, contract or other agreement, instrument or undertaking (other
than the pledge of amounts payable to the Manager hereunder to secure the
Manager’s obligations to its lenders).

     (b)       The Manager hereby represents and warrants to the Company as
follows:

     (i)       The Manager is duly organized, validly existing and in good
standing under the laws of Nevada, has the corporate power to own its assets and
to transact the business in which it is now engaged and is duly qualified to do
business and is in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except for failures to be so qualified, authorized or licensed
that could not in the aggregate have a material adverse effect on the business
operations, assets or financial condition of the Manager and its subsidiaries,
taken as a whole. The Manager does not do business under any fictitious business
name.

     (ii)       The Manager has the corporate power and authority to execute,
deliver and perform this Agreement and all obligations required hereunder and
has taken all necessary corporate action to authorize this Agreement on the
terms and conditions hereof and the execution, delivery and performance of this
Agreement and all obligations required hereunder. Except as shall have been
obtained, no consent of any other person including, without limitation,
stockholders and creditors of the Manager, and no license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required by the Manager in
connection with this Agreement or the execution, delivery, performance, validity
or enforceability of this Agreement and all obligations required hereunder. This
Agreement has been and each instrument or document required hereunder will be
executed and delivered by a duly authorized officer of the Manager, and this
Agreement constitutes, and each instrument or document required hereunder when
executed and delivered hereunder will constitute, the legally valid and binding
obligation of the Manager enforceable against the Manager in accordance with its
terms.

     (iii)       The execution, delivery and performance of this Agreement and
the documents or instruments required hereunder, will not violate any provision
of any existing law or regulation binding on the Manager, or any order,
judgment, award or decree of any court, arbitrator or governmental authority
binding on the Manager, or the governing instruments of, or any securities
issued by, the Manager or of any mortgage, indenture,

11



--------------------------------------------------------------------------------



 



lease, contract or other agreement, instrument or undertaking to which the
Manager is a party or by which the Manager or any of its assets may be bound,
the violation of which would have a material adverse effect on the business
operations, assets, or financial condition of the Manager and its subsidiaries,
taken as a whole, and will not result in, or require, the creation or imposition
of any lien on any of its property, assets or revenues pursuant to the
provisions of any such mortgage indenture, lease, contract or other agreement,
instrument or undertaking.

     SECTION 14. Notices. Unless expressly provided otherwise herein, all
notices, requests, demands and other communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been duly given,
made and received when (1) delivered by hand, (2) otherwise delivered against
receipt therefore or (3) upon actual receipt of registered or certified mail,
postage prepaid. The parties may deliver to each other notice by electronically
transmitted facsimile copies (“FAX”) provided that such FAX notice is followed
within twenty-four (24) hours by any type of notice otherwise provided for in
this paragraph. Any notice shall be duly addressed to the parties as follows:

     (a)       If to the Company:

6160 Plumas Street
Reno, Nevada 89509
Attn: Board of Directors
Fax: (775) 826-0166

     (b)       If to the Manager:

6160 Plumas Street
Reno, Nevada 89509
Attn: Nello Gonfiantini
Fax: (775) 826-0166

Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address.

     SECTION 15. Assignments. Except as set forth in this section, this
Agreement shall terminate automatically in the event of its assignment, in whole
or in part, by the Manager (other than the pledge of amounts payable to the
Manager hereunder to secure the Manager’s obligations to its lenders), unless
such assignment is consented to in writing by the Company with the consent of a
majority of the Unaffiliated Directors. Any such assignment shall bind the
assignee hereunder in the same manner as the Manager is bound. In addition, the
assignee shall execute and deliver to the Company a counterpart of this
Agreement naming such assignee as Manager. This Agreement shall not be assigned
by the Company without the prior written consent of the Manager, except in the
case of assignment by the Company to a REIT or other organization which is a
successor (by merger, consolidation or purchase of assets) to the Company, in
which case such successor organization shall be bound hereunder and by the terms
of such assignment in the same manner as the Company is bound hereunder.

12



--------------------------------------------------------------------------------



 



     SECTION 16. Entire Agreement. This Agreement contains the entire agreement
and understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.

     SECTION 17. Controlling Law. This Agreement and all questions relating to
its validity, interpretation, performance and enforcement shall be governed by
and construed, interpreted and enforced in accordance with the laws of the State
of Nevada.

     SECTION 18. Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

     SECTION 19. Execution in Counterparts. This Agreement may be executed in
any number of counterparts.

     SECTION 20. Provisions Separable. The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.



  SPECIALTY TRUST, INC.



  By:


--------------------------------------------------------------------------------



  Its:


--------------------------------------------------------------------------------



  SPECIALTY FINANCIAL



  By:


--------------------------------------------------------------------------------



  Its:


--------------------------------------------------------------------------------

13